Hastings, J.
The plaintiff, an inmate at the Nebraska Penal Complex, brought this action for declaratory judgment seeking to determine that he should be given credit on a parole revoked sentence during the time he was incarcerated in Nebraska but was serving a concurrent term imposed by the State of Minnesota. The Nebraska authorities had determined that he *832did not recommence serving his Nebraska sentence until he was paroled by Minnesota.
The trial court granted the defendant’s motion for summary judgment and ordered plaintiff’s petition dismissed.
The facts are set forth in the plaintiff’s earlier mandamus action found as State ex rel. Jakes v. Nebraska Board of Parole, 212 Neb. 181, 322 N.W.2d 394 (1982). In spite of the protestations of the plaintiff to the contrary, the facts of this case are nearly identical to Falkner v. Nebraska Board of Parole, 213 Neb. 474, 330 N.W.2d 141 (1983), which case is controlling.
The judgment of the district court was correct and is affirmed.
Affirmed.